DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH BULGING PORTION AT A BEND TO DISCHARGE WATER--.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  In claim 1 lines 5-6, the phrase “into inside” should read --into an inside--.  Also, in claim 1 in line 14, the phrase “outer than” should --outer from--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Shigeta teaches, as shown in figures 1(a)-2(a): “A connector (shown in figure 1(a) comprising: a terminal fitting 21 attached to a terminal of an electrical wire 6; a housing 16 containing the terminal fitting 21 inside and provided with a fitting portion 11 inserted and fitted into inside of a hole-shaped counterpart fitting portion of a counterpart wall member; and a shield shell 4 including a cylindrical portion 41, a flange portion 42, and a fixed portion 43, the cylindrical portion 41 covering, from outside, a projecting portion 12 of the housing 16 projecting from the counterpart fitting portion on a side opposite to an insertion direction (downward in figure 2(a)) of the fitting portion 11 into the counterpart fitting portion, the flange portion 42 projecting outer than an outer circumferential surface of the cylindrical portion 41 and disposed opposite to a wall surface of the counterpart wall member with a space therebetween, the fixed portion 43 being bent from an end portion of the flange portion 42 and fixed on an end surface of the counterpart wall member, wherein the shield shell 4 is provided with a bent portion (between 42 and 43 in figure 1(a))  between the flange portion 42 and the fixed portion 43”.
Shigeta does not teach: “and a bulging portion including an inner wall surface positioned inside a curve of the bent portion at an end portion in an extending direction of a bending line of the bent portion 3119P012300001 PYZA-21049-US: Final and extruded largely toward outside of the curve as the bent portion extends toward an end in the extending direction”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.  
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Title and claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831